BRETT, Judge.
Willis Alfred Zeugin, #69979, an inmate of the Oklahoma State Penitentiary, has filed herein his “Petition for Writ of Ha-beas Corpus and/or Post Conviction Appeal.”
We have carefully examined this petition, and find that the matters stated in the petition are totally insufficient to establish a violation of any of petitioner’s constitutional rights relating to the right of appeal.
This Court in the case of Zeugin v. District Court of Tulsa County, Okl.Cr.App., 406 P.2d 1, thoroughly went into and dis*281cussed this petitioner’s rights and privileges, and reference is made to such opinion.
Thereafter petitioner filed a petition for writ of habeas corpus, which was by the Court dismissed.
Defendant was represented throughout his trial by an attorney of his own choice, whom he states he paid a fee of $1500. His attorney did not give notice of intention to appeal — in fact announced in opun court that appeal was not desired.
The relief prayed for is, accordingly, denied.
BUSSEY, P. J., and NIX, J., concur.